ACCEPTED
                                                                                                                         03-14-00666-CR
                                                                                                                                3845789
                                                                                                               THIRD COURT OF APPEALS
                                                                                                                          AUSTIN, TEXAS
                                                                                                                    1/21/2015 1:53:31 PM
                                                                                                                       JEFFREY D. KYLE
                                                                                                                                  CLERK
                                             NO. 03-14-00666-CR

STATE OF TEXAS                                         §             IN THE COURT OF APPEALS
                                                       §                             FILED IN
                                                                              3rd COURT OF APPEALS
vs.                                                    §      FOR THE THIRD JUDICIAL    DISTRICT
                                                                                  AUSTIN,  TEXAS
                                                       §                      1/21/2015 1:53:31 PM
NICHOLAS S. MORPHIS                                    §             AT AUSTIN, JEFFREY
                                                                                 TEXAS D. KYLE
                                                                                      Clerk

                           VOLUNTARY MOTION TO DISMISS APPEAL

TO THE HONORABLE JUSTICES OF SAID COURT:

         Now comes Nicholas S. Morphis, Appellant in the above styled and numbered case,

before the decision in this Court has been delivered, and respectfully moves this Court to

withdraw appellant's notice of appeal and dismiss this appeal, pursuant to Rule 42.2 of the Texas

Rules of Appellate Procedure. 1

                                                       Respectfully submitted,

                                                      Law Office of Alexander L. Calhoun
                                                      4301 W. William Cannon Dr., Ste. B-150 # 260
                                                      Austin, TX 78749
                                                      Tele: 512/420-8850
                                                      Fax: 512/233-5946
                                                      Cell: 512/731-3159
                                                      Email: alcalho @earthlink.net




                                                           Attorney for Nicholas Morphis




         1
            Appellant submits the foregoing voluntary dismissal of appeal as part of his negotiated settlement in
State v. Morphis, Cause No. 2013-1 42, in the 42 I'' District Court of Caldwell County, Texas.
                               CERTIFICATE OF SERVICE

       This is to certifY that on January 21, 20 15, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, by facsimile transfer to 512/

398 - 181 4.